t cc no united_states tax_court u r neely petitioner v commissioner of internal revenue respondent docket no filed date by notice_of_determination issued in r determined that three individuals who performed services for p’s sole_proprietorship in were employees of the proprietorship during such year for employment_tax purposes p filed a petition under sec_7436 i r c contesting r’s determination and further contending that r’s determination was barred by the expiration of the 3-year period of limitations on assessment under sec_6501l a i r c r contends that the period of limitations remains open under sec_6501 i r c on account of p’s fraudulent conduct held where the jurisdiction of the court has been properly invoked under sec_7436 i r c the court possesses jurisdiction to decide whether r’s determination concerning worker classification is barred by the expiration of the period of limitations on assessment under sec_6501 i r c kirk a mccarville for petitioner john w duncan for respondent - - opinion vasquez judge respondent issued to petitioner a notice_of_determination concerning worker classification petitioner contends that such determination was time-barred under sec_6501 respondent contends that the period of limitations on assessment remains open pursuant to sec_6501 on account of petitioner’s fraudulent conduct the court sua sponte questioned whether we have jurisdiction to address these arguments in the context of a case brought under sec_7436 for reasons discussed below we hold that we possess such jurisdiction background during petitioner operated a sole_proprietorship the company whose principal_place_of_business was in mesa arizona ’ petitioner resided in phoenix arizona at the time the petition herein was filed on date respondent mailed to petitioner a notice_of_determination concerning worker classification under sec_7436 in which respondent determined that three individuals who performed services for the company during the workers were unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure at trial petitioner testified that he no longer owned the company the record does not reflect however when petitioner’s ownership_interest terminated - - employees of the company for purposes of federal employment taxes’ under subtitle c employment_taxes and collection of income_tax of the internal_revenue_code the notice_of_determination further provided that petitioner was not entitled to safe_harbor relief provided by sec_530 of the revenue act of publaw_95_600 92_stat_2763 respondent attached to the notice_of_determination a preliminary calculation of tax and additions to tax which set forth the following amounts dollar_figure for january to date under the federal_insurance_contributions_act fica ch secs 68a stat and under the income_tax_withholding provisions of sections dollar_figure for january to date under the federal_unemployment_tax_act futa ch secs 68a stat dollar_figure in sec_6656 penalties for failure_to_make_timely_deposits of taxes and dollar_figure in sec_6663 fraud penalties on date petitioner filed with the court a petition seeking our review of the notice_of_determination ’ in for convenience we use the term employment_taxes to refer to taxes under the federal_insurance_contributions_act fica ch secs 68a stat the federal_unemployment_tax_act futa ch secs 68a stat and income_tax_withholding secs the petition was actually filed by petitioner and petitioner’s wife anne neely on date respondent filed continued it petitioner contends that respondent erroneously characterized the workers as employees respondent’s determination of worker classification is barred by all relevant sections of the internal_revenue_code pertaining to the limitations on assessment and collection and respondent erroneously determined that petitioner’s failure to pay employment_taxes relating to the workers was due to fraud in respondent’s answer to the petition respondent argues that his determination is not time barred because the general continued a motion to dismiss for lack of jurisdiction as to anne neely on the grounds that the notice_of_determination was not issued to her and petitioner but rather to petitioner alone we granted respondent’s motion on date petitioner filed form sec_941 employer’s quarterly federal tax_return for quarters ending date and date on date and date petitioner filed form sec_941 for quarters ending date and date respectively lastly on date petitioner filed form 940-ez employer’s annual federal unemployment futa_tax return for calendar_year respondent does not dispute that the above-mentioned returns were filed more than years prior to the issuance of the notice_of_determination in this case petitioner also disputed the amounts of employment_taxes and the amounts of related penalties that were set forth in the notice_of_determination on date respondent filed a motion to dismiss in part for lack of jurisdiction as to the amounts of employment_taxes and as to the amounts of related penalties the motion was scheduled for hearing but following the issuance of our opinion in 112_tc_1 the parties submitted a joint report recommending that respondent’s motion be granted without a hearing the court then granted respondent’s motion and dismissed the case in part for lack of jurisdiction over the amounts of employment_taxes and the amounts of related penalties proposed by respondent - - 3-year period of limitations under sec_6501’ does not apply in this case respondent alleges that petitioner’s failure to pay employment_taxes with respect to amounts paid to the workers during constituted a willful attempt by petitioner to defeat or evade employment_taxes and fraud with an intent to evade tax accordingly respondent contends that the period of limitations in this case remains open pursuant to either sec_6501 or sec_6501 prior to trial the parties entered into a stipulation of facts in which petitioner stipulated that the workers were employees of the company during and that petitioner does not gualify for relief under sec_530 of the revenue act of publaw_95_600 92_stat_2763 the matter for decision at sec_6501 provides that with respect to any_tax imposed by the internal_revenue_code no proceeding in court without assessment for the collection of such tax shall be begun following the expiration of the applicable_period of limitations see also sec_301_6501_a_-1 proceed admin regs asa general_rule the period of limitations expires after years from the date on which the relevant tax_return is filed see sec_6501 various exceptions to the 3-year period are found in sec_6501 including an unlimited limitations_period under sec_6501 for cases in which the filed return was false or fraudulent with an intent to evade tax see also sec_301 c -l a proced admin regs that petitioner now concedes the merits of respondent’s determination does not deprive the court of jurisdiction as we stated in the income_tax context in 52_tc_787 it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction indeed were this not true then the absurd result would be that in every case in which this court determined that no deficiency existed continued -- - trial therefore was whether respondent’s determination of worker classification was barred by expiration of the 3-year period of limitations set forth in sec_6501 or whether the period of limitations remained open pursuant to sec_6501 on account of petitioner’s fraudulent conduct at commencement of trial the court raised the issue of whether we had jurisdiction to decide whether a taxpayer ina worker classification case had committed fraud for purposes of determining whether the sec_6501 exception to the general 3-year period of limitations on assessment applied at that time both parties agreed that the court possessed jurisdiction to decide such issue following trial the court held the conventional posttrial briefing in abeyance and ordered the parties to identify by memoranda the legal authority which establishes the jurisdiction of the court to address matters relating to the period of limitations on assessment in a worker classification case brought under sec_7436 discussion it is well settled that this court can proceed in a case only if we have jurisdiction and that any party or the court sua sponte can guestion jurisdiction at any time even after the continued our jurisdiction would be lost similarly it is the commissioner’s determination of worker classification that provides the predicate for our jurisdiction under sec_7436 the ultimate merits of such determination do not affect the court’s jurisdiction case has been tried and briefed see 111_tc_273 normac inc 90_tc_142 78_tc_215 although the parties agreed at trial that the court had jurisdiction to decide the issues relating to the period of limitations on assessment in this case jurisdiction cannot be conferred upon the court by agreement see 85_tc_527 through his timely filed petition in response to respondent’s notice_of_determination petitioner invoked the court’s jurisdiction under sec_7436 sec_7436 confers upon this court jurisdiction to determine whether service providers are employees or independent contractors for purposes of subtitle c and whether sec_530 of the revenue act of applies ’ sec_7436 further provides that the principles sec_7436 provides sec_7436 proceedings for determination of employment status a creation of remedy --if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that--- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to continued - - of sec_6213 b c d and f a a and are applicable in a proceeding brought under sec_7436 as if the secretary’s notice_of_determination were a notice_of_deficiency we previously examined the parameters of our jurisdiction under sec_7436 in 112_tc_1 the taxpayer in that case contested not only the commissioner’s determination that various services providers were employees for employment_tax purposes but also the amounts of the employment_taxes that were set out on schedules attached to the commissioner’s notice_of_determination after analyzing the provisions of sec_7436 as well as its legislative_history we concluded that the only grant of jurisdiction within the section is found in sec_7436 see henry randolph consulting v commissioner supra pincite we further concluded that jurisdiction granted by sec_7436 is limited to making the two determinations expressly set forth therein ie proper classification of service providers and application of the safe_harbor under sec_530 of the revenue act of see id pincite accordingly we held that we continued such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary 1s correct any such redetermination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such --- - lacked jurisdiction to decide the amounts of employment_taxes at issue if respondent’s determination as to worker classification were sustained see id pincite relying on our opinion in henry randolph consulting respondent now argues that we lack jurisdiction to decide which period of limitations applies under sec_6501 and whether respondent’s determination was made after the expiration of such period because such a decision would constitute a substantive determination falling outside of the two determinations which the court is authorized to make under sec_7436 we agree with respondent that the issue of whether respondent’s determination is barred by expiration of the period of limitations on assessment under sec_6501 constitutes a substantive matter as opposed to a plea to the jurisdiction of this court see 93_tc_562 57_tc_735 40_tc_1061 however we do not share respondent’s belief that we lack jurisdiction to address matters relating to the period of limitations on assessment in the worker classification context the statute_of_limitations set forth in sec_6501 constitutes a defense at bar ie an affirmative defense that may be raised by the taxpayer in response to a determination made by the commissioner see rule genesis oil gas ltd v commissioner supra pincite once our jurisdiction has been -- - properly invoked in a case we require no additional jurisdiction to render a decision with respect to such an affirmative defense see genesis oil gas ltd v commissioner supra pincite rather when such a defense in bar is properly raised we must pass upon the merits of the issue after receiving evidence with respect thereto badger materials inc v commissioner supra pincite accordingly we hold that where the parties are properly before the court in an action brought under sec_7436 the court possesses jurisdiction to address issues relating to the period of limitations under sec_6501 that are properly raised by the parties in this case our jurisdiction over the parties under sec_7436 was invoked through petitioner’s timely filed petition seeking review of respondent’s notice_of_determination when petitioner pleaded as an affirmative defense in his petition that respondent’s determination as to worker classification was barred by expiration of the 3-year period of limitations under sec_6501 we required no additional jurisdiction to address such issue furthermore when respondent alleged in his answer that the period of limitations in this case remained open pursuant to sec_6501 on account of petitioner’s fraudulent conduct we reguired no additional jurisdiction to decide whether the circumstances described in sec_6501 were present in this case we have considered respondent’s other arguments in favor of a holding that we lack jurisdiction over issues relating to the period of limitations in this case and to the extent not discussed herein find them to be without merit in accordance with our holding we shall order the parties to proceed with briefing the subject matter of the trial to reflect the foregoing an appropriate order will be issued
